COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       RICHARD ALAN HAASE and Richard Alan Haase v. Countrywide
                           Home Loans, Inc., Deutsche Bank National Trust Company, Bank of
                           America, NA, Barrett, Daffin, Turner & Englel, LLP, Deutsche Bank,
                           AG, Morgan Stanley ABS Capital I, Inc., and Certificate Holders of
                           Morgan Stanley ABS Capital I, Inc. Trust 2006-HE6, Mortgage Pass-
                           Through Certificates, Series 2006-HE6

Appellate case number:     01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:               400th District Court of Fort Bend County

        Appellants, RICHARD ALAN HAASE and Richard Alan Haase, filed in this Court a
motion for leave to proceed as indigent. On February 1, 2021, we abated this appeal and
remanded the case to the trial court to determine whether appellants, who previously paid the
appellate filing fees, may proceed as indigent on appeal. See TEX. R. CIV. P. 145(a), (f). The trial
court clerk then filed a supplemental clerk’s record that includes the trial court’s order, signed on
February 25, 2021 denying appellants’ motion to proceed as indigent. On March 2, 2021, we
reinstated the appeal on the Court’s active docket and ordered appellants to provide written proof
within 30 days that they had paid or made arrangements to pay for the clerk’s record and the
reporter’s record, if applicable.
       On March 9 and 10, 2021, appellants filed a motion for reconsideration and an amended
motion for reconsideration for leave to proceed as indigent, respectively. See TEX. R. CIV. P.
145(g)(1). Appellants’ motions are untimely. Texas Rule of Civil Procedure 145(g)(2) states:
       The motion [challenging the trial court’s determination on indigency] must be
       filed within 10 days after the trial court’s order is signed. The court of appeals
       may extend the deadline by 15 days if the declarant demonstrates good cause for
       the extension in writing.
TEX. R. CIV. P. 145(g)(2). Because appellants’ motions are untimely and appellants have not
either requested an extension nor explained the reason for the untimeliness of their motions, we
need not review the ruling.
      It is so ORDERED.


Judge’s signature: ___________/s/ Veronica Rivas-Molloy______________
                                  Acting individually


Date: March 11, 2021